ORDER
PER CURIAM.
On March 4, 1998, counsel for the appellant filed a motion for recall of the Court’s judgment. On that same date, the Court received the appellant’s motion for reconsideration by the full Court.
Upon consideration of the foregoing and the record on appeal, and it not appearing that full Court reconsideration is necessary either to address a question of exceptional importance to the administration of laws affecting veterans’ benefits or to secure or *173maintain uniformity of the Court’s decisions, it is
ORDERED that the appellant’s motions for recall of judgment and for reconsideration by the full Court are DENIED. The motions having been denied, the Court’s entry of judgment remains undisturbed.